Burglary under our law is the breaking and entering certain structures named in the statute (Code 1923, § 3479) with felonious intent. When the breaking is shown by the evidence and it appears that at the time of the breaking personal property was stolen, the possession by defendant of all or a part of such stolen property, if unexplained to the satisfaction of the jury, is sufficient upon which to predicate a judgment of guilt. 9 C.J. 1082 (145) (3).
In the instant case the corpus delicti was proven without dispute, and at 10 o'clock a. m., after the storehouse had been burglarized, the defendant and another were found in possession of a part of the merchandise stolen from the storehouse. The question was properly submitted to the jury and the judgment is affirmed.
Affirmed. *Page 594